Citation Nr: 1511483	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left eye injury, to include epiphora. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for residuals of a left eye injury was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material aspect of this matter further in this appeal.  


FINDING OF FACT

The Veteran's epiphora of the left eye is related to service.


CONCLUSION OF LAW

The criteria for service connection for epiphora of the left eye have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his eyes in April 2011.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that the Veteran sought treatment for mild pain in his lower left eyelid in July 1974.  The Veteran reported that two days prior he had paint drip in his left eye, and his eye was washed out at sick bay.  Slight discoloration was noted in his left eyelid.  The Veteran was prescribed Visine and Tylenol.  There is no indication of any follow-up symptoms or treatment.

VA treatment records show that the Veteran sought treatment for his left eye in October 2008.  His treating physician referred him, though there is no record of a follow-up with a specialist at that time.  The Veteran again sought treatment in June 2010.  He reported that his left eye caused him pain and severe headaches on that side of the head, due to the incident with paint thinner in service.  The Veteran also reported that the bottom half of his vision on the left would be extremely dimmed or blackened when he came indoors from bright sunshine, and would take a while to catch up with the rest of his eyes.  The Veteran was also seen by an optometrist in June 2010.  The optometrist diagnosed dry eye, refractive error, mild lenticular changes in both eyes, and punctal stenosis of the left eye causing epiphora.  

The Veteran underwent a VA examination in April 2011.  The examiner diagnosed mild bilateral cataracts and a minimal visual field disturbance in the left eye which did not appear to be pathologic.  The examiner opined that the Veteran's cataracts were less likely than not related to service.  The examiner further noted that there was no scarring of the left eye.  In a clarification opinion dated October 2011, the examiner opined that the Veteran's visual field constriction was not related to his chemical injury because there was no corneal scarring.

The Board finds that the April 2011 VA examiner's opinion is probative to the extent that it states that there is no nexus between the Veteran's visual defects and his service.  The examiner provided a reasonable opinion based on a rationale from a detailed physical examination.  The Board therefore likewise finds that the evidence weighs against a finding that the Veteran's current visual defects were caused by or related to his military service.

The examiner's opinion, however, neither diagnosed nor addressed the epiphora caused by punctal stenosis of the left eye diagnosed by the Veteran's VA treating optometrist in June 2010.  This condition causes pain in the Veteran's lower left eyelid, which is where the Veteran complained of irritation after his paint thinner incident in July 1974.  The Board therefore finds that the record shows evidence, at minimum, in equipoise regarding the question of whether the Veteran's epiphora of the left eye is related to his military service.  As such, the benefit of the doubt will be conferred in the Veteran's favor and service connection for epiphora is granted.  


ORDER

Service connection for epiphora of the left eye is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


